Citation Nr: 1214408	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-19 759A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar.

2.  Entitlement to service connection for eye disability other than bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar, to include branch retinal vein occlusion of the right eye, bilateral retinal detachment, bilateral nuclear sclerosis cataracts, and residuals of bilateral upper lid blepharoplasty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1985, from January 1991 to March 1991, and from March 1998 to November 2005.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral eye disability, claimed as bilateral retinal detachment, extreme floaters, right vein occlusion, and residuals of bilateral blepharoplasty.

The Veteran was previously represented by AMVETS.  That organization withdrew from representation in December 2011.  He is currently proceeding pro se.

Review of the record reveals that the Veteran has current eye disabilities other than those specifically identified as on appeal; namely, bilateral posterior vitreous detachment, bilateral nuclear sclerosis cataracts, and a left eye laser scar.  The scope of the appeal has been expanded to include these disabilities, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

The Board's present decision is limited to the matter of the Veteran's entitlement to service connection for bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar.  For the reasons set forth below, the remaining issue on appeal (enumerated #2, above) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran's current diagnoses and medical findings include bilateral posterior vitreous detachment, vitreal syneresis, vitreal floaters, and a left eye laser scar.

2.  Bilateral vitreal floaters, attributable to vitreal syneresis, and bilateral posterior vitreous detachment were first shown during active duty.

3.  The Veteran underwent laser repair of a service-incurred left eye retinal tear during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, a congenital or hereditary disease can be service connected if it is shown that the disease was first manifested during active military service or that it preexisted service and permanently increased in severity during service beyond the natural progress of the condition.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990).  The mere genetic or familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at sometime in his life, does not constitute having the disease.  Only when symptomatology and/or an active disease process exist can a claimant be said to have developed the disease.  Id.

In the present case, the Board finds that the evidence supports an award of service connection for bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar.  VA examination reports dated in January 2006 and November 2011 reflect findings and/or diagnoses pertaining to each of these conditions.  The evidence clearly shows that the Veteran underwent laser repair of a service-incurred left eye retinal tear during active service in March and April 2003, and there is no evidence to suggest that he has undergone post-service laser treatment that would otherwise account for the residual scar.

The evidence also shows that bilateral posterior vitreous detachment was first shown during service in April and May 2001, and that vitreal floaters were first noted during active duty, beginning in April 2001.  Although the RO has denied service connection for vitreal floaters on grounds that they constitute a congenital or developmental defect, and a VA examiner in November 2011 provided what appears to be an internally inconsistent opinion on the matter-simultaneously concluding that the floaters and syneresis pre-existed service and were not aggravated thereby, but were nevertheless incurred in or caused by service-it appears from the rationale provided by the VA examiner that the examiner concurs with the conclusion that the floaters, caused by vitreal syneresis, first "occurred" while the Veteran was in service.  As such, they are subject to service connection under the legal authority pertaining to diseases, as set forth above.

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for an award of service connection for bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2011).  To this extent, the appeal is allowed.

Because the Board is granting service connection for bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), have been satisfied with respect to this portion of the Veteran's appeal.  That matter is moot.


ORDER

Service connection for bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar is granted.


REMAND

The Veteran's service treatment records show that a branch retinal vein occlusion 
of the right eye was noted during active duty in May 2001, along with a few intraretinal hemorrhages (microaneurysms) of the right macula, and that he suffered an acute retinal tear of the left eye in March 2003, with vitreous humor hemorrhage.  Subsequently, he underwent treatment that included laser repair of the left retinal tear, as well as laser treatment for right eye retinal hemangiomas noted in May 2004.  He also underwent a bilateral upper lid blepharoplasty in March 2002.

Presently, it is not clear from the record whether the Veteran has current residuals of the conditions noted in service, separate and apart from the disabilities that have already been service connected (namely, bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar).  Nor it is clear whether certain abnormalities noted on VA examination in November 2011 (specifically, mild epiretinal membrane of the right macula and bilateral nuclear sclerosis cataracts) can be attributed to service or, as the Veteran claims, to his service-connected hypertension.  Another VA examination and medical opinion are required.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In light of the Veteran's claim that some of his disabilities are secondary to hypertension, he should be provided a VCAA notice advising him of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  He should also be notified of his right to appoint a new representative, to submit further evidence in support of his appeal.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Advise the Veteran of his right to appoint a new representative, if he so desires.

2.  Send the Veteran and his representative, if any, a VCAA notice letter advising him/them of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  The Veteran and his representative, if any, must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

3.  Ask the Veteran and his representative, if any, to identify, and provide appropriate releases (where necessary) for any care providers who may possess new or additional evidence pertinent to the issue of the Veteran's entitlement to service connection for eye disability other than bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar, to include right branch retinal vein occlusion, bilateral retinal detachment, bilateral nuclear sclerosis cataracts, and residuals of bilateral upper lid blepharoplasty.  If he provides the necessary information and/or releases, the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative, if any, should be notified.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination by an ophthalmologist.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide opinions with respect to each of the following questions:

a.  Does the Veteran currently have a branch retinal vein occlusion of the right eye?  If not, does he have residuals related to the branch retinal vein occlusion of the right eye noted in service?

b.  Does the Veteran currently suffer from retinal detachment of either eye?  If so, is it at least as likely as not (i.e., is it 50 percent or more probable) that the retinal detachment arose during active service or is otherwise related to his periods of active service?  Please discuss the significance, if any, of the evidence showing that the Veteran suffered an acute retinal tear of the left eye with vitreous humor hemorrhage during active duty in March 2003.

c.  Does the Veteran currently suffer from any residuals, other than retinal detachment, of the acute retinal tear of the left eye with vitreous humor hemorrhage that occurred during active duty in March 2003 (other than a left eye laser scar, which has already been service connected)?  If so, please provide a complete description of such residuals.

d.  Does the Veteran currently suffer from any residuals of the bilateral upper lid blepharoplasty he underwent during active service in March 2002?  If so, please provide a complete description of such residuals.

e.  Does the Veteran currently have one or 
more retinal hemangiomas of the right eye?  Alternatively, does he currently suffer from any residuals of the laser treatment he underwent for retinal hemangiomas of the right eye during active service in May 2004?  If so, please provide a complete description of such residuals.

f.  Is it at least as likely as not that the finding of mild epiretinal membrane of the right macula, noted on VA examination in November 2011, arose during active service or is otherwise related to the Veteran's periods of active service?  Please discuss the significance, if any, of the evidence showing that intraretinal hemorrhages (microaneurysms) of the right macula were 
noted during active service in May 2001.

g.  Is it at least as likely as not that bilateral nuclear sclerosis cataracts, noted on VA examination in November 2011, arose during service or are otherwise related to the Veteran's periods of active service?  If not, is it at least as likely as not that bilateral nuclear sclerosis cataracts were caused or permanently worsened beyond normal progress (aggravated )by service-connected hypertension or the service-connected eye disorders?  If aggravation is identified, the examiner should attempt to quantify the degree the service-connected disability(ies) worsen the cataracts.

If the examiner determines that any of the eye disabilities at issue are congenital in nature, he or she should indicate whether related symptomatology and/or an active disease process, as opposed to a mere genetic or familial predisposition to develop the symptoms, undebatably existed prior to service.  If that question is answered in the affirmative, the examiner should further indicate whether such disability permanently worsened during service and, if so, whether the worsening was undebatably due to the natural progression of the disorder.  A complete medical rationale for all opinions expressed must be provided.  

5.  After conducting any additional development deemed necessary, the matter of the Veteran's entitlement to service connection for eye disability other than bilateral posterior vitreous detachment, with syneresis and vitreal floaters, and a left eye laser scar, to include right branch retinal vein occlusion, bilateral retinal detachment, bilateral nuclear sclerosis cataracts, and residuals of bilateral upper lid blepharoplasty, should again be reviewed.  If any benefit sought remains denied, furnish a supplemental SOC to the Veteran and his representative, if any, and afford him/them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


